office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b01 jmgoldberg bhweaver presp-143387-12 uilc date date to kelly h myers small_business self-employed from associate chief_counsel passthroughs special industries third party communication none date of communication not applicable subject meaning of brokerage within sec_469 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether a real_estate agent is engaged in a real_property brokerage trade_or_business within the meaning of sec_469 whether a mortgage broker is engaged in a real_property brokerage trade_or_business within the meaning of sec_469 conclusion sec_1 a real_estate agent who brings together buyers and sellers of real_property may be engaged in a real_property brokerage trade_or_business under sec_469 a mortgage broker who is a broker of financial instruments is not in a real_property brokerage trade_or_business within the meaning of sec_469 facts x is a state licensed real_estate agent and works full-time as an independent_contractor for a real_estate brokerage firm under state law x is not licensed as a real_estate presp-143387-12 broker x brings together buyers and sellers of real_property and negotiates contracts of sale and other agreements between buyers and sellers of real_property y is a state licensed mortgage broker as a mortgage broker y markets mortgage loans and brings together lenders and borrowers under state law y’s mortgage brokerage business is considered to be a real_property brokerage business law and analysis sec_469 defines the term real_property_trade_or_business as any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business these terms are not defined in sec_469 or the regulations absent further guidance legislative_history and principles of statutory construction apply to determine the meaning of real_property brokerage for purposes of sec_469 it has long been held that federal_law governs the construction of terms for federal tax purposes see 98_f3d_190 5th cir citing united_states v irvine 511_us_242 102_f3d_842 6th cir stating federal_law governs the federal_income_tax treatment of sec_71 property thus state law definitions of the terms real_estate agent and mortgage broker are not determinative of whether a taxpayer is engaged in a real_property brokerage trade_or_business within the meaning of sec_469 although congress initially included finance operations in the list of qualifying real_property_trade_or_business activities in an earlier unenacted version of what would become sec_469 h_r 101st cong 2d sess s 101st cong finance operations was removed from the final bill h_r 103d cong enacted it is therefore reasonable to infer that congress did not intend for financing activities to constitute a real_property_trade_or_business and that financing activities should not be included in the definition of real_property brokerage moreover principles of statutory construction indicate that a mortgage broker is not engaged in real_property brokerage statutory words are uniformly presumed unless the contrary appears to be used in their ordinary and usual sense and with the meaning commonly attributed to them 242_us_470 508_us_223 courts often resort to standard reference dictionaries to determine the ordinary or common meaning of a word see eg smith u s pincite 331_us_1 webster’s dictionary defines real_estate as property consisting of buildings and land the business of selling land and buildings and defines brokerage as the business of presp-143387-12 a broker or the broker’s fee or commission webster’s defines a broker as a person who helps other people to buy and sell property accordingly the common and ordinary construction of real_property brokerage for purposes of sec_469 involves bringing together buyers and sellers of real_property this definition of real_property brokerage does not include the brokerage of financial instruments therefore the financing of real_property such as by bringing together lenders and borrowers is not a real_property brokerage trade_or_business within the meaning of sec_469 thus consistent with the legislative_history of sec_469 and under the common and ordinary construction of real_property brokerage x is engaged in a real_property_trade_or_business within the meaning of sec_469 and y is not case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions curt wilson associate chief_counsel passthroughs and special industries merriam-webster online dictionary real_estate date http www merriam- webster com dictionary real 20estate merriam-webster online dictionary brokerage date http www meriam-webster com dictionary brokerage merriam-webster online dictionary broker date http www meriam- webster com dictionary broker
